Per Curiam.
Pursuant to our order previously entered, this case was restored to the calendar of October 24, 1955 for further argument solely on the question whether the proviso in general laws 1938, chapter 454, §7, should be construed to exclude nonpayment of rent as a default within the meaning of that term as used in such proviso. On that date such question was fully argued and briefs were submitted by both parties.
The plaintiffs contended that, assuming their breach of the covenant in the lease to keep the rent paid three months in advance, they nevertheless were entitled to the benefit of §7 if their tenancy was determined “in any manner mentioned in the preceding section” of the statute. Section 6, they point out, includes a determination of the tenancy “for nonpayment of rent * * But the proviso in §7 reads: “Provided, however, that such determination has not occurred by reason of any default of the person claiming to recover such rent.” The plaintiffs have argued for a construction that would disregard such proviso.
After carefully considering the oral arguments and briefs, we are of the opinion that the plaintiffs’ proposed construction of the proviso is not sound. Since they have failed to show cause why judgment should not be entered for the defendants, the case is remitted to the superior court for entry of judgment in accordance with the opinion.